Citation Nr: 0031750	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to exposure to Agent Orange or other herbicides.

2.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy, to include as secondary to 
exposure to Agent Orange or other herbicides. 


REPRESENTATION

Appellant represented by:	Scott Emerson, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to service connection for 
peripheral neuropathy and diabetes mellitus, to include as 
secondary to exposure to Agent Orange or other herbicides.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991) (Where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.). 

In this case, the RO specifically denied the veteran's claims 
as not well grounded.  That legal basis for a decision no 
longer exists.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

3.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


